Citation Nr: 0127458	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1948 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which denied entitlement to 
service connection for a right knee "abrasion."  The 
veteran expressed disagreement with the August 1999 RO 
decision.  Subsequently, the RO, in and October 2000 rating 
decision, denied a claim for entitlement to service 
connection for right knee "cartilage damage."  Following 
the issuance of a statement of the case (SOC) in December 
2000, the veteran completed his appeal my submitting a VA 
Form 9, Appeal to Board of Veterans' Appeals, to the RO in 
December 2000.  Review of the VA Form 9 shows that the 
veteran indicated that he was appealing the "denial of 
[service connection] of cartilage damage or knee abrasion of 
right knee."  As such, the Board is of the opinion that the 
veteran's currently sought claim is more appropriately stated 
as set forth on the title page of this decision.


FINDING OF FACT

A right knee disability was not shown or diagnosed during 
service; arthritis was not manifested to a compensable degree 
within one year after service; there is no continuity of 
symptomatology after service; and there is no medical opinion 
of record relating a right knee disability to the veteran's 
active duty service.

CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by the veteran's active service, nor may arthritis 
of the right knee be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he should be granted 
service connection for a right knee disability as this 
condition was incurred coincidentally with his military 
service.  The veteran further asserts that the onset of his 
current right knee problems began as a direct result of his 
involvement in an automobile accident which occurred in 1964.  
He adds, as shown as part of his December 2000 VA Form 9, 
that he was informed by the Army medical doctor who treated 
him following his accident in 1964 that he had in fact 
incurred cartilage damage as a result of the accident.  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the August 1999 
rating decision of record, October 2000 rating decision, 
December 2000 SOC, and January 2001 development letter sent 
from the RO to the veteran, informed him of the information 
and evidence needed to substantiate his claim for service 
connection and complied with the VA's notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for a right knee injury residuals has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  
The Board is unaware of any additional relevant and available 
evidence.  In this regard, the Board notes that in the above-
mentioned January 2001 development letter, the veteran was 
requested to provide the dates and places of all treatment 
from the date of his discharge to the present.  The RO 
further explained that he should include all treatment 
received from VA and military hospitals and complete mailing 
addresses for all medical treatment providers.  In response, 
as shown as part of a VA Form 21-4138, Statement in Support 
of Claim, dated in January 2001, the veteran noted "I do not 
have any additional evidence to submit."  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Additionally, as will be discussed below, the veteran 
was afforded a VA fee-basis examination in February 1999.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the rating decisions and SOC have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability, in this instance, a 
right knee disability, results from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service (or during a presumptive period after service) is 
diagnosed at any time after service, it is service connected.  
38 C.F.R. § 3.303(b) (2001).  Evidence of continuity of 
symptomatology is only required where chronicity is not shown 
in service or during a presumptive period.  Id.  If any of a 
list of chronic diseases, including arthritis, is shown by 
evidence to have been 10 percent disabling within one year of 
separation, such diseases are presumed incurred in service.  
38 C.F.R. §§ 3.307, 3.309(a) (2001).  Any disease first 
diagnosed after service may be service connected if all of 
the evidence, including that pertinent to service, shows that 
it was incurred or aggravated by service, without regard to 
presumptive periods.  38 C.F.R. § 3.303(d) (2001).

Review of the veteran's service medical records, shown to be 
dated from 1948 to 1967, reveals a clinical record cover 
sheet, dated in October 1964, which shows that the veteran 
was involved in an automobile accident in October 1964.  The 
diagnoses included:  fracture, closed, transverse processes, 
second, third and fourth lumbar vertebrae, left, no artery or 
nerve involvement; and abrasion, right ankle, and knee, 
bilateral.  Also, a clinical record signed in November 1964 
shows that the veteran was involved in an automobile accident 
in October 1964.  The record includes a diagnosis of 
fracture, transverse processes L2, 3, and 4, left.  Review of 
the remaining service medical records does not show that the 
veteran either complained of or was treated for problems 
associated with his right knee, and, in addition, review of 
an examination report dated in March 1967, shortly before the 
veteran's April 1967 service separation, shows that clinical 
evaluation of the veteran's lower extremities was described 
as normal.  

A private medical X-ray report, dated in December 1987, shows 
that the diagnoses concerning the veteran's right knee 
included possible chondromalacia patellae, chondrocalcinosis, 
and degenerative changes involving the temporal condyles and 
tibial plateau.  

Other private medical records show that the veteran was 
treated in March and April 1988 for complaints of right knee 
soreness.  On private orthopedic examination in May 1988, the 
examination report shows that veteran made no complaints 
concerning his right knee.  Examination of his right knee was 
reported to show range of motion findings of 180 degrees 
extension and 135 degrees flexion.  A right knee disorder was 
not diagnosed.  

A June 1994 private treatment note indicates that the veteran 
complained of increased right knee pain.  A private X-ray 
report, also dated in June 1994, shows that right knee 
degenerative change without acute abnormality was described.  

Review of the record is also shown to include numerous VA 
treatment records, dated from 1973 to 2000, from the VA 
Medical Center located in Fresno, California.  Examination of 
these records is not shown to include findings of any 
treatment associated with the veteran's right knee.  

Additionally, as shown as part of the report of an 
orthopedic-related VA fee-basis examination conducted in 
February 1999, the veteran claimed that he had right knee 
pain following his involvement in an October 1964 car 
accident.  He added that for the remainder of his time in 
service he had right knee pain, and that he continued to 
experience pain and swelling in his right knee.  The 
examining physician indicated that at the time of the 
examination no right knee swelling was observed.  Examination 
of the right knee showed normal range of motion, with minimal 
tenderness along the posterior border of the medial joint 
line.  Neither swelling nor discoloration was observed, and 
ligaments and cruciates were both noted to be intact.  The 
physician concluded by indicating that he was unable to come 
up with any objective findings to justify the veteran's right 
knee complaints.  He added that he therefore assumed that the 
complaints were probably due to general wear and tear of the 
system.  

A private medical examination report dated in May 1999 shows 
that the veteran was being seen for complaints of, in 
pertinent part, right knee pain.  The report noted that the 
veteran had some associated swelling and that the veteran 
felt as if it may be related to a previous history of gout.  
Examination of the right knee showed small effusion and the 
presence of some boggy synovitis/swelling compared to the 
left side.  Tenderness of both the medial and lateral joint 
lines was reported.  No instability was noted.  Range of 
motion was reported to be from 5 degrees of flexion to 
further flexion of 120 degrees.  Further flexion, added the 
examiner, was painful diffusely around the knee.  Mild 
patellofemoral crepitus was also indicated.  X-rays of the 
right knee showed chondrocalcinosis changes and degenerative 
joint disease changes with osteophytes and joint space 
narrowing of a moderate degree.  The diagnosis was, in 
pertinent part, right knee degenerative osteoarthritis with 
underlying gout/pseudo gout.  

Also of record is a private medical examination report dated 
in August 2000.  The veteran reported incurring severe damage 
to his right knee as a result of a motor vehicle accident 35 
years ago.  The veteran also informed the physician that he 
re-injured his knee in 1989.  Examination of the veteran's 
right knee showed that as the veteran walked he did not 
extend his knee fully.  The veteran was able to walk on his 
toes and heels but was unable to squat or duck walk.  Right 
knee range of motion was noted to be from 10 to 115 degrees, 
-10 degrees of full extension.  No joint effusion was shown 
and patella tenderness laterally at the superior and mid 
aspects was noted.  The examiner added that no true 
instability was present.  X-ray study revealed patellar tilt 
and shift.  There was joint space narrowing between the 
patella and the femur that was severe.  There was severe spur 
formation both medially and laterally and a large spur 
posteriorly.  The joint was largely worn out.  Both menisci 
were calcified.  The diagnosis was severe tricompartmental 
osteoarthritis of the right knee.  The examiner added that a 
right total knee replacement arthroplasty was recommended.  

In this case, there is no evidence of the precise time of 
onset of a right knee disorder, to include arthritis, other 
than that it is first documented in 1987, many years after 
service.  The medical records on file are of no probative 
value to show that arthritis of the right knee was a chronic 
disease in service or was 10 percent disabling within the 
applicable presumptive period thereafter.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (2001).  Absent evidence of the 
condition noted in service, there cannot be evidence of 
continuity of symptomatology with such a condition.  38 
C.F.R. § 3.303(b) (2001).  All of the evidence, including 
that pertinent to service, does not show that a right knee 
disorder first diagnosed after service and after any 
presumptive period was incurred or aggravated in service.  38 
C.F.R. § 3.303(d) (2001).  Likewise, the evidentiary record 
is not shown to indicate that there are any relevant medical 
records which have not been obtained by VA which would 
provide a showing of a causal connection, or nexus, between 
his right knee disorder and his period of service.  
Additionally, as discussed above, the veteran indicated in 
January 2001 that he did not have any additional evidence to 
submit.  

As previously indicated, the veteran has also proffered his 
own medical opinion that his current right knee problems 
occurred as a direct result of his involvement in the above-
mentioned 1964 inservice automobile accident.  That is a 
medical opinion beyond his competence.  Lay opinions are 
cognizable as evidence only within their competence, which 
does not extend to matters requiring medical expertise such 
as the cause of medical conditions.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).  The veteran is not shown to have 
medical expertise, and the Board does not find his medical 
opinion competent on the issue currently on appeal.  
Consequently, the veteran's lay assertions do not provide any 
element of the evidence that permits a finding of service 
connection by application of any of the regulations discussed 
above.  Significantly, none of the medical records of 
treatment for right knee-related problems include either an 
opinion of the time of its onset earlier than the veteran's 
first documented treatment or an opinion which relates the 
veteran's diagnosed right knee disorder to his claimed 
inservice accident.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for right knee disability 
is not warranted.  When all the evidence is assembled VA is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  As no competent evidence is of record which 
establishes a relationship between the currently diagnosed 
right knee disorder to the veteran's period of service and 
the preponderance of the evidence is against the claim, the 
Board finds entitlement to service connection for a right 
knee disability must be denied.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  


ORDER

Service connection for a right knee disability is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

